Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 13, 14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being taught by Chi et al (PGPUB 2015/0035507).
With respect to claim 1, Chi teaches method of controlling an induction motor having a rotor and stator, comprising: 
in response to an indication that a rotational frequency of said rotor is to be reduced from an initial (Fint) operating frequency to a reduced operating frequency (paragraph 0047), 
applying an alternating braking voltage (paragraph 0034; last 4 lines) to said stator, said alternating braking voltage having a frequency selected to provide a slip (paragraph 0046) of less than around -1.
With respect to claim 3, Chi teaches wherein said alternating braking voltage has a frequency which is less than half of said reduced operating frequency (fig. 3C).
With respect to claim 7, Chi teaches comprising varying said frequency of said alternating braking voltage to obtain a desired current (current is adjusted by 22) generated by said induction motor.

With respect to claim 14, Chi teaches comprising varying said magnitude of said frequency of said alternating braking voltage to obtain a desired current (current is adjusted by 22) generated by said induction motor.
With respect to claim 19, Chi teaches an apparatus comprising: control logic (23) operable, in response to an indication that a rotational frequency of a rotor of an induction motor (M) is to be reduced from an initial (F int) operating frequency to a reduced operating frequency (paragraph 0047),
to apply an alternating braking voltage (paragraph 0034; last 4 lines) to said stator, said alternating braking voltage having a frequency selected to provide a slip (paragraph 0046) of less than around -1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 8, 9, and 15-18, are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al (PGPUB 2015/0035507).
With respect to claim 2, Chi teaches wherein said alternating braking voltage has a frequency selected to provide a slip of less than around -3, and preferably between (paragraph 0046; fig. 4) but does not teach slip around -3 and -30. It would have been obvious to one having ordinary skill in the art at the time the invention was made to slip between -3 and -30, since it has been held that where the general conditions In re Aller, 105 USPQ 233.
With respect to claim 4, Chi does not teach comprising varying a frequency of said alternating braking voltage in proportion to said current operating frequency of said rotor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to varying frequencies for braking, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 5, Chi does not teach comprising varying said frequency of said alternating braking voltage in proportion to said current operating frequency of said rotor to obtain a desired power dissipation inside said induction motor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the frequency since it was known in the art that power P = V x I.
With respect to claim 6, Chi does not teach comprising varying said frequency of said alternating braking voltage in proportion to said current operating frequency of said rotor to obtain a desired slip to achieve said desired power dissipation inside said induction motor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the frequency/slip since it was known in the art that power P = V x I.
With respect to claims 8 and 15, Chi does not teach comprising increasing said frequency of said alternating braking voltage when a current generated by said induction motor is greater than said desired current.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to increasing frequencies for braking, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 17, Chi does not teach comprising ceasing to apply said alternative braking voltage when said rotational frequency of said rotor achieves said reduced operating frequency. It would have been obvious to one having ordinary skill in the art at the time the invention was made to cease braking, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to claim 18, Chi does not teach comprising increasing said magnitude of said alternating drive current.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to increasing frequencies, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846